IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 02-50180
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                           ENELL RILEY,

                                                 Defendant-Appellant.

_________________________________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
                        (SA-01-CR-204-ALL)
_________________________________________________________________
                          October 9, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Enell Riley appeals his guilty plea conviction of aggravated

assault.   He contends the district court erred in denying his

motion to withdraw his guilty plea.

     Under Rule 32(e) of the Federal Rules of Criminal Procedure,

the district court may grant a motion to withdraw a guilty plea

before a defendant is sentenced if the defendant shows “any fair

and just reason.”   FED R. CRIM. P. 32(e).   Of course, there is no


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
absolute right to withdraw the plea. E.g., United States v. Grant,

117 F.3d 788, 789 (5th Cir. 1997).      The denial of a Rule 32(e)

motion is reviewed for abuse of discretion.     Id.

     Riley contends: (1) although he admitted to committing the

charged offense, he had an insanity defense; (2) any delay in

filing the motion to withdraw his plea was due to his attorney’s

failure to file it; and (3) the attorney who represented him when

he entered his guilty plea was ineffective.    (Riley pleaded guilty

approximately two and one-half months before filing the motion to

withdraw the plea.    In the interim, his first attorney was allowed

to withdraw.)    Riley’s assertions are not supported by the record.

     The district court considered the seven factors set out in

United States v. Carr, 740 F.2d 339, 343-44 (5th Cir.), cert.

denied, 471 U.S. 1004 (1984), and the district court’s conclusions

with respect to those factors are supported by the record.       The

district court did not abuse its discretion in denying the motion

to withdraw.    See United States v. Grant, 117 F.3d 788, 789-90 (5th

Cir. 1997); United States v. Thomas, 13 F.3d 151, 153 (5th Cir.

1994); United States v. Rinard, 956 F.2d 85, 88-89 (5th Cir. 1992).

                                                         AFFIRMED




                                   2